Citation Nr: 1634810	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-14 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for a service-connected bilateral eye disability, keratoconus.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran limited her appeal to the issue identified on the title page.

In September 2014, the Veteran's prior appointment of a Veterans Service Organization as her representative was revoked; thus, she is currently unrepresented.  

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in August 2014.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's bilateral keratoconus is manifested by corrected distant vision of 20/40 or better, and no field of vision or eye muscle impairment has been clinically detected. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral keratoconus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75, 4.84a, Diagnostic Code 6079 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

During the pendency of this appeal, the Veteran was provided VA medical examinations in November 2011 and June 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Further, the Veteran has not reported that her eye disability has undergone a material change since her most recent VA examination.  Thus, VA's duty to assist has been met.

Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In the instant case, the RO rated the Veteran's bilateral keratoconus pursuant to Diagnostic Code 6035, which contains the rating criteria specific to keratoconus.  This is the appropriate Diagnostic Code to evaluate the disability as it is specifically listed.  This Diagnostic Code states that this eye disorder should be evaluated based on the resulting impairment of visual acuity.  The rating criteria for impaired visual acuity are set forth in 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2015).

According to this rating criteria, a compensable rating for impaired visual acuity requires the anatomical loss of one or both eyes; vision limited only to light perception in one or both eyes; or evidence of corrected distance visual acuity of no better than 20/50 in one eye and 20/40 of the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015) (stating that bilateral [corrected] visual acuity of 20/40 warrants only a noncompensable evaluation); see also 38 C.F.R. § 4.76 (2015) (stating that the best distant corrected vision obtainable will be used for rating purposes).  The rating criteria allow for higher ratings for more severe levels of impaired visual acuity.

In the present case, the Veteran maintains that her service-connected keratoconus is more severe than the current noncompensable rating indicates.  In particular, she reports extreme light sensitivity, requiring regular use of sunglasses; extremely itchy, dry eyes, requiring daily use of eye drops and ointments; reduced fields of peripheral vision; and steadily decreasing visual acuity, requiring use of corrective contact lens.  

VA eye examinations conducted during the instant rating period in November 2011 and June 2014 confirm that the Veteran does not have an anatomical loss of either eye and that she can perceive more than just light.  Indeed, the VA examination reports show that the Veteran's has corrected distance and near vision of 20/40 or better, for both the left and right eyes.  Such findings do not support an award of a compensable rating for the Veteran's service-connected eye disorder.  38 C.F.R. § 4.79, Diagnostic Code 6035.  The Board points out that the corrected vision rather than uncorrected vision is the basis for evaluating the disability.  Moreover, no other symptoms, such as field vision impairment or double vision were attributed to the Veteran's service-connected disability.

Additionally, although the Veteran has reported her perception of a decrease in her fields of peripheral vision, clinical field of vision testing has been consistently normal, nor is there any evidence of that the Veteran has impaired eye muscle function.  Specifically, the Board finds that while the Veteran is competent to report her perception of a decrease in her fields of vision, whether her perceived impaired peripheral vision is tantamount to a clinically detectable impairment is a complex medical matter, requiring related clinical testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the clinical test results of record reflecting no such visual field impairment are accorded more probative value than the Veteran's reports.  As such, a compensable rating based on field of vision or muscle function impairment is not warranted.  See 38 C.F.R. §§ 4.77, 4.78, 4.79, Diagnostic Codes 6080-6091 (2015).  

The Board has specifically considered the lay evidence of record when adjudicating this claim, including the Veteran's reports of her functional loss due to her light sensitivity; itchy, dry eyes; and impaired visual acuity.  However, considering the evidence of record that the Veteran's bilateral eye visual acuity is correctable to 20/40 or better and that she has no clinically detectable impairment of visual fields or muscle function, the Board does not find that the Veteran's total disability picture warrants an increased rating.  Thus, the preponderance of evidence is against the claim for an increased rating; there is no reasonable doubt to be resolved; and a higher disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Regarding whether the record reflects a basis for referring this increased rating claim for consideration for an extraschedular rating, as referenced above, the Veteran reports light sensitivity, a decrease in peripheral vision, itchy-dry eyes, and decreased visual acuity resulting from her service-connected eye disability.  The rating criteria considered by the Board specifically contemplate symptoms applicable to her eye disability, to include a decreased visual acuity and fields of vision.  While the Veteran's reported light sensitivity and itchy, dry eyes are not specifically enumerated in the rating criteria, the Veteran has not reported that these symptoms have caused either marked interference with employment or frequent periods of hospitalization, so as to require for a referral to the Under Secretary for Benefits or the Director of Compensation for consideration for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

Further, as the Veteran has not reported that her service-connected eye disability renders her unemployable, the Board finds that an implicit claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised as part and parcel of the instant increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

An initial compensable rating for service-connected keratoconus is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


